Citation Nr: 1547898	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  09-25 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chronic right hip strain, including on an extra-schedular basis.  
 
2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease with joint disease of the thoracolumbar spine, including on an extra-schedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1980 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In July 2008 the Veteran filed a notice of disagreement with the assigned ratings for his service-connected right hip strain and thoracolumbar spine condition.  The Veteran also filed a notice of disagreement with the denial of service connection for gastroesophageal reflux disease (GERD).  A June 2009 rating decision granted service connection for GERD.  As this is considered a full grant of the benefit sought, the issue is not before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993

The Veteran was provided with a statement of the case in June 2009.  The Veteran perfected his appeal with a July 2009 VA Form 9.  On his July 2009 VA Form 9 the Veteran requested a hearing before the Board.  On a September 2009 VA Form 9 the Veteran stated that he did not want a Board hearing.  In a March 2011 statement, the Veteran clarified that he no longer wanted a hearing before the Board.  As such, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

In an October 2012 decision, the Board remanded the issues of entitlement to an initial rating higher than 10 percent for chronic right hip strain, including on an extra-schedular basis and entitlement to an initial rating higher than 10 percent for degenerative disc and joint disease of the thoracolumbar spine, including on an extra-schedular basis and considering whether a separate rating was warranted for the associated lower extremity sciatica, for further development.  

In a February 2013 rating decision, the Appeals Management Center (AMC) granted entitlement to radiculopathy of the bilateral lower extremities.  As such, consideration of whether a separate rating is warranted for the associated lower extremity sciatica is no longer before the Board.  

Review of the Veteran's Veterans Benefits Management System (VBMS) file reveals a July 2015 Appellate Brief.  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  


FINDING OF FACT

Prior to the promulgation of a decision, in an October 2015 written statement the Veteran, through his representative, withdrew his appeal.  


CONCLUSION OF LAW

The criteria for the withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Appellant or by his or her authorized representative.  Id.  

Here, in March 2013, the Veteran submitted an appeals satisfaction notice.  In an October 2015 statement, the Veteran's representative stated that "in a telephone conversation with the Veteran on today's date he verbally confirmed his satisfaction and continued desire to withdraw his appeal".  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim and the appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


